Case: 14-10665      Document: 00513106983         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-10665                                  FILED
                                  Summary Calendar                             July 7, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN RASHON HYDER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CR-330


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent John Rashon Hyder
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Hyder has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as
Hyder’s response.       We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10665    Document: 00513106983     Page: 2   Date Filed: 07/07/2015


                                 No. 14-10665

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      The record, however, reflects a clerical error in the written judgment.
The written judgment reflects a conviction under 18 U.S.C. § 924(c)(1)(A)(iii).
In fact, Hyder pleaded guilty to violating and was sentenced under
§ 924(c)(1)(A)(i). Accordingly, we REMAND for correction of the clerical error
in the written judgment in accordance with Federal Rule of Criminal
Procedure 36. See United States v. Higgins, 739 F.3d 733, 739 n.16 (5th Cir.),
cert. denied, 134 S. Ct. 2319 (2014); United States v. Rosales, 448 F. App’x 466,
466-67 (5th Cir. 2011).




                                       2